***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
    STATE OF CONNECTICUT v. TERENE CLARK
                 (AC 41175)
                         Alvord, Elgo and Moll, Js.

                                  Syllabus

Convicted of the crime of assault in the second degree in connection with
   the stabbing of the victim during an altercation in their shared apartment,
   the defendant appealed to this court. She claimed that the trial court
   improperly denied her motion to suppress an oral statement that she
   had made to the police during an alleged custodial interrogation in her
   apartment, which occurred without the officer having first advised the
   defendant of her constitutional rights pursuant to Miranda v. Arizona
   (384 U.S. 436). Held that the trial court properly denied the defendant’s
   motion to suppress her statement to the police and determined that the
   defendant was not in police custody at the time she made her statement;
   under the totality of the circumstances, a reasonable person in the
   defendant’s position would not have believed that her freedom of move-
   ment was restrained to the degree associated with a formal arrest, as
   the interrogation took place in the defendant’s own residence, she was
   questioned by only one officer, whom she voluntarily escorted around
   the apartment while explaining the events surrounding the altercation,
   the interview lasted less than one hour, the officer asked the defendant
   only two questions, there was no indication that the officer exercised
   any control over the defendant, who was not handcuffed or physically
   restrained, and the officer did not display his weapon or otherwise
   present a show or threat of force before or during the questioning to
   compel the defendant to speak, and because the defendant was not in
   custody when she gave her statement, she was not entitled to an advise-
   ment of her rights under Miranda.
              Argued April 9—officially released July 9, 2019

                            Procedural History

  Information charging the defendant with the crime
of assault in the first degree, brought to the Superior
Court in the judicial district of Fairfield and tried to
the jury before Pavia, J.; verdict and judgment of guilty
of the lesser included offense of assault in the second
degree, from which the defendant appealed to this
court. Affirmed.
   Glenn Formica, for the appellant (defendant).
  Michael A. DeJoseph, senior assistant state’s attor-
ney, with whom, on the brief, was John C. Smriga,
state’s attorney, for the appellee (state).
                         Opinion

   ALVORD, J. The defendant, Terene Clark, appeals
from the judgment of conviction, rendered following a
jury trial, of one count of assault in the second degree
in violation of General Statutes § 53a-60 (a) (3). On
appeal, the defendant claims that the trial court erred
by denying her motion to suppress her statement to the
police, which she alleges was obtained in violation of
her constitutional rights under Miranda v. Arizona,
384 U.S. 436, 478–79, 86 S. Ct. 1602, 16 L. Ed. 2d 694
(1966). We affirm the judgment of the trial court.
  The jury reasonably could have found the following
facts.1 In the early morning hours of June 18, 2015, the
defendant and the victim were involved in an altercation
at their shared apartment. At the time, the defendant
and the victim had been in a relationship for approxi-
mately ten years. The victim became angry when he
discovered that the defendant was in the bedroom talk-
ing on the phone to another man. The argument started
in the bedroom and continued into the kitchen. While
in the kitchen, the defendant grabbed a knife off the
counter and, ultimately, stabbed the victim twice, once
in the upper back and once in the leg. The victim fell
to the floor and was unable to stand up. A neighbor
drove the victim to the hospital while the defendant
remained at the apartment.
   At 2:19 a.m., Luis Moura, an officer with the Bridge-
port Police Department, was dispatched to a multifam-
ily home on Grand Street to respond to a report of a
domestic dispute. Upon arrival, Officer Moura spoke
to the second floor tenant, who had called the police.
She reported that the dispute happened downstairs.
   Officer Moura thereafter knocked on the door of the
first floor apartment, and the defendant answered. Offi-
cer Moura asked her what had happened, and she
responded that ‘‘he went to the hospital.’’ Officer Moura
did not know about whom the defendant was talking
and again asked her what had happened. The defendant
led Officer Moura to the bedroom, where she explained
that she had been in that room on the phone with a
male friend whom the victim did not like. The defendant
stated that the victim then took her phone, knocked
items off the dresser and onto the floor, and struck
her twice.
   After the defendant explained to Officer Moura what
had happened in the bedroom, she left the bedroom
and brought Officer Moura through the living room and
into the kitchen. There, she explained that she feared
for her life, so she had taken a knife off the counter and
warned the victim to stay back. Finally, the defendant
explained that the victim was injured when he walked
away from her and slipped on water on the kitchen
floor, falling backward onto the knife.
Thomas Harper, an officer with the Bridgeport Police
Department who had gone to the hospital to check
on the victim’s condition. Officer Harper told Officer
Moura that the victim had two stab wounds, one in the
leg and one in the upper back, which had left the victim
a paraplegic. Upon learning that the victim’s injuries
were inconsistent with the defendant’s version of
events,2 Officer Moura placed the defendant under
arrest.
   The defendant subsequently was charged with assault
in the first degree in violation of General Statutes § 53a-
59 (a) (1). Prior to trial, the defendant filed a motion
to suppress all statements that she had made to the
police, including her statement to Officer Moura
explaining what had happened to cause the victim’s
injuries.3 At a pretrial suppression hearing, the trial
court denied the defendant’s motion with respect to
her statement as to how the victim’s injuries occurred
on the ground that the defendant was not in custody
at the time she made this statement.
   After a jury trial, the defendant was convicted of the
lesser included offense of assault in the second degree
in violation of § 53a-60 (a) (3). The court rendered judg-
ment in accordance with the jury’s verdict and imposed
a total effective sentence of seven years incarceration,
execution suspended after one year, followed by five
years of probation. This appeal followed.
   On appeal, the defendant claims that her statement
should have been suppressed because she was not
advised of her rights under Miranda before she made
it. ‘‘Under our well established standard of review in
connection with a motion to suppress, we will not dis-
turb a trial court’s finding of fact unless it is clearly
erroneous in view of the evidence and pleadings in the
whole record . . . . [When] the legal conclusions of
the court are challenged, [our review is plenary, and] we
must determine whether they are legally and logically
correct and whether they find support in the facts set
out in the court’s memorandum of decision . . . .’’
(Internal quotation marks omitted.) State v. Arias, 322
Conn. 170, 176–77, 140 A.3d 200 (2016).
   ‘‘[P]olice officers are not required to administer
Miranda warnings to everyone whom they question
. . . rather, they must provide such warnings only to
persons who are subject to custodial interrogation.’’
(Internal quotation marks omitted.) State v. Castillo,
329 Conn. 311, 323, 186 A.3d 672 (2018). ‘‘As used in
. . . Miranda [and its progeny], custody is a term of
art that specifies circumstances that are thought gener-
ally to present a serious danger of coercion. . . . In
determining whether a person is in custody in this sense
. . . the United States Supreme Court has adopted an
objective, reasonable person test . . . the initial step
[of which] is to ascertain whether, in light of the objec-
tive circumstances of the interrogation . . . a reason-
able person [would] have felt [that] he or she was not
at liberty to terminate the interrogation and [to] leave.
. . . Determining whether an individual’s freedom of
movement [has been] curtailed, however, is simply the
first step in the analysis, not the last. Not all restraints
on freedom of movement amount to custody for pur-
poses of Miranda. [Accordingly, the United States
Supreme Court has] decline[d] to accord talismanic
power to the freedom-of-movement inquiry . . . and
[has] instead asked the additional question [of] whether
the relevant environment presents the same inherently
coercive pressures as the type of station house ques-
tioning at issue in Miranda. . . .
   ‘‘Of course, the clearest example of custody for pur-
poses of Miranda occurs when a suspect has been
formally arrested. As Miranda makes clear, however,
custodial interrogation includes questioning initiated
by law enforcement officers after a suspect has been
arrested or otherwise deprived of his freedom of action
in any significant way. . . . Thus, not all restrictions
on a suspect’s freedom of action rise to the level of
custody for Miranda purposes; in other words, the free-
dom-of-movement test identifies only a necessary and
not a sufficient condition for Miranda custody. . . .
Rather, the ultimate inquiry is whether a reasonable
person in the defendant’s position would believe that
there was a restraint on [his] freedom of movement of
the degree associated with a formal arrest. . . . Any
lesser restriction on a person’s freedom of action is not
significant enough to implicate the core fifth amend-
ment concerns that Miranda sought to address.’’ (Cita-
tions omitted; emphasis omitted; footnotes omitted;
internal quotation marks omitted.) State v. Mangual,
311 Conn. 182, 193–95, 85 A.3d 627 (2014).
   ‘‘With respect to the issue of whether a person in the
suspect’s position reasonably would have believed that
[he] was in police custody to the degree associated with
a formal arrest, no definitive list of factors governs
[that] determination, which must be based on the cir-
cumstances of each case . . . . Because, however, the
[court in] Miranda . . . expressed concern with pro-
tecting defendants against interrogations that take
place in a police-dominated atmosphere containing
[inherent] pressures [that, by their very nature, tend]
to undermine the individual’s [ability to make a free
and voluntary decision as to whether to speak or remain
silent] . . . circumstances relating to those kinds of
concerns are highly relevant on the custody issue. . . .
In other words, in order to determine how a suspect
[reasonably] would have gauge[d] his freedom of move-
ment, courts must examine all of the circumstances
surrounding the interrogation.’’ (Internal quotation
marks omitted.) State v. Castillo, supra, 329 Conn.
324–25.
  ‘‘In [State v. Mangual, supra, 311 Conn. 196–97], we
set forth the following nonexclusive list of factors to
be considered in determining whether a suspect was
in custody for purposes of Miranda: (1) the nature,
extent and duration of the questioning; (2) whether
the suspect was handcuffed or otherwise physically
restrained; (3) whether officers explained that the sus-
pect was free to leave or not under arrest; (4) who
initiated the encounter; (5) the location of the interview;
(6) the length of the detention; (7) the number of offi-
cers in the immediate vicinity of the questioning; (8)
whether the officers were armed; (9) whether the offi-
cers displayed their weapons or used force of any other
kind before or during questioning; and (10) the degree
to which the suspect was isolated from friends, family
and the public.’’ (Internal quotation marks omitted.)
State v. Arias, supra, 322 Conn. 177.
   After applying these factors to the present case, we
conclude that the trial court properly determined that
the defendant was not in custody when she made her
statement. The record demonstrates that Officer Moura
questioned the defendant at her apartment. In Mangual,
our Supreme Court recognized that ‘‘an encounter with
police is generally less likely to be custodial when it
occurs in a suspect’s home.’’ State v. Mangual, supra,
311 Conn. 206; see also Miranda v. Arizona, supra, 384
U.S. 449–50 (‘‘[the suspect] is more keenly aware of his
rights and more reluctant to tell of his indiscretions or
criminal behavior within the walls of his home’’ [internal
quotation marks omitted]).
   Moreover, although Officer Moura initiated contact
with the defendant, the defendant voluntarily showed
him around her apartment.4 The encounter lasted less
than one hour and Officer Moura asked the defendant
only two questions. Although Officer Moura did not
explain to the defendant that she was free to leave and
was not under arrest, nothing in the record suggests
that she was under any compulsion to speak to the
police at that point.5 Rather, Officer Moura testified
that, during this time, the defendant was free to walk
out of the apartment and leave.6 The defendant was not
handcuffed or physically restrained. In fact, she moved
freely throughout her apartment as she made her state-
ment to Officer Moura. These facts do not suggest any
restriction on the defendant’s freedom of movement,
much less to the degree associated with formal arrest.
  Finally, Officer Moura was the only police officer
present during the encounter with the defendant.
Although Officer Moura was armed, he did not display
his weapon to the defendant or use any force before
or during the questioning. To the contrary, the record
shows that Officer Moura exercised little, if any, control
over the defendant. Cf. State v. Mangual, supra, 311
Conn. 201–202 (police exercised complete control over
defendant and surroundings before, during, and after
questioning).
  After considering all of the circumstances sur-
rounding the questioning of the defendant, we cannot
conclude that a reasonable person in the defendant’s
position would have believed that her freedom of move-
ment was restrained to the degree associated with a
formal arrest. Because the defendant was not in custody
when she gave her statement, we further conclude that
she was not entitled to an advisement of her rights
under Miranda.7 See State v. Arias, supra, 322 Conn.
179. Accordingly, the trial court properly denied her
motion to suppress.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     We note that, although not necessary to our disposition of the defendant’s
claim on appeal, the defendant has not provided this court with the full
trial transcript. Our recitation of the facts, therefore, is limited to the record
before us.
   2
     At the hearing on the motion to suppress, Officer Moura testified that
he found the medical information that Officer Harper had given him to be
inconsistent with the version of events given to him by the defendant to
the extent that ‘‘[the defendant] stated that [the victim] turned and slipped
on the wet floor when he was cut once. However, with two stab wounds
and [the victim becoming] permanently paralyzed, it’s more [of] a deliber-
ate action.’’
   3
     Along with her statement as to how the victim’s injuries occurred, the
defendant moved to suppress two additional statements that she made to
the police. The court’s rulings on these two additional statements are not
at issue in this appeal.
   First, after Officer Moura’s conversation with Officer Harper, he told the
defendant that the information he had received was inconsistent with her
explanation of what had happened. The defendant responded: ‘‘I was just
defending myself.’’ The court granted the defendant’s motion with respect
to this statement on the basis of Officer Moura’s testimony that he decided
to arrest the defendant after speaking to Officer Harper.
   Second, after she was arrested, the defendant gave a statement to a
detective at the Bridgeport Police Department. The court denied the defen-
dant’s motion with respect to this statement on the ground that she had,
at that point, been advised of her Miranda rights and had knowingly and
voluntarily waived those rights. The state ultimately did not introduce this
statement into evidence at trial.
   4
     The record is unclear as to how Officer Moura initially entered the
defendant’s apartment. We therefore find unpersuasive the defendant’s argu-
ments that ‘‘there was never a request to enter [the apartment] by Officer
Moura or an invitation by [the defendant]’’ and that ‘‘[t]his case is distinguish-
able from cases in which police actually were invited into a residence.’’
   5
     The defendant argues that the trial court used the seriousness of the
victim’s injuries to determine that she should have been advised of her
Miranda rights only after Officer Moura spoke to Officer Harper. See foot-
note 3 of this opinion. The defendant argues that, in doing so, the court
made ‘‘a critical error of law in this case.’’ The defendant further argues
that Officer Moura should have advised her of her Miranda rights upon his
arrival at her door because ‘‘[he] knew at the time he arrived at [the defen-
dant’s] door that she was the prime suspect in a domestic violence incident
that had resulted in someone being so significantly injured that they needed
treatment at the hospital.’’ We are not persuaded by either of these
arguments.
   First, there is nothing in the record to support the defendant’s assertion
that Officer Moura knew that someone had been transported to the hospital
before the defendant told him, or that he knew of the seriousness of the
victim’s injuries prior to Officer Harper’s call. Moreover, the trial court’s
determination that the defendant should have been advised of her Miranda
rights after Officer Moura spoke to Officer Harper was not based on the
seriousness of the victim’s injuries. Rather, the trial court based its determi-
nation that the defendant should have been advised of her Miranda rights
after Officer Moura spoke to Officer Harper on Officer Moura’s testimony
that the defendant was no longer free to leave after he learned, from Officer
Harper, that the victim had sustained two stab wounds, injuries that were
inconsistent with the defendant’s explanation of what had happened during
the altercation. See footnote 3 of this opinion.
   6
     The defendant argues that she was not free to leave, in part because
the encounter between her and Officer Moura took place at her apartment.
With respect to this argument, she contends that the court should not apply
the ‘‘free to leave’’ test, pursuant to which ‘‘Miranda warnings are required
only if, under the circumstances, a reasonable person would believe that
he or she was not free to leave the scene of the interrogation.’’ State v.
Hasfal, 106 Conn. App. 199, 206, 941 A.2d 387 (2008); see State v. Mangual,
supra, 311 Conn. 195 n.12 (noting that it has not always clearly distinguished
ultimate inquiry from threshold determination of whether reasonable person
in suspect’s position would feel free to terminate questioning and leave).
   Our Supreme Court’s decision in State v. Castillo, supra, 329 Conn. 311,
which also involved a police encounter at the defendant’s residence, provides
us with guidance on this issue. The court noted: ‘‘[N]ot all restrictions on
a suspect’s freedom of action rise to the level of custody for Miranda
purposes; in other words, the freedom-of-movement test identifies only a
necessary and not a sufficient condition for Miranda custody.’’ (Internal
quotation marks omitted.) State v. Castillo, supra, 324; see also State v.
Mangual, supra, 311 Conn. 194–95 n.12. Accordingly, as our Supreme Court
did in Castillo, we use the nonexclusive list of factors set forth in Mangual
to reach our conclusion on the ultimate issue of whether a reasonable person
in the defendant’s position would believe that there was a restraint on her
freedom of movement to the degree associated with a formal arrest. See
State v. Castillo, supra, 322.
   7
     Because we conclude that the defendant was not in custody, we need
not address her claim that she was subjected to interrogation. See State v.
Smith, 321 Conn. 278, 288, 138 A.3d 223 (2016) (‘‘[t]wo threshold conditions
must be satisfied in order to invoke the warnings constitutionally required
by Miranda: (1) the defendant must have been in custody; and (2) the
defendant must have been subjected to police interrogation’’ [internal quota-
tion marks omitted]). Moreover, because we conclude that there was no
error, we need not conduct a harmless error analysis.